         Case 4:20-cv-00123-BMM Document 5 Filed 05/18/21 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MONTANA
                            GREAT FALLS DIVISION

 MIKEAL PRUETT,
                                                      CV-20-123-GF-BMM-JTJ
                            Plaintiff,

       vs.                                                      ORDER

 NANCY CROWDER and
 TRINITY FOOD GROUP,

                            Defendants.




      Plaintiff Mikeal Pruett (“Pruett”), a prisoner proceeding pro se, filed a

Complaint alleging that Defendants Nancy Crowder and Trinity Food Group are

violating his rights for various reasons related to his prison employment. (Doc. 1).

United States Magistrate Judge John Johnston issued Findings and

Recommendations in this matter on April 30, 2021. (Doc. 4). Judge Johnston

denied Pruett’s motion to appoint counsel. Id.

      Judge Johnston recommended that this Court dismiss Pruett’s Complaint

with prejudice for failure to state a claim, and deny issuance of a certificate of

appealability. (Doc. 4 at 10–11). Judge Johnston further recommended that this

Court decline to exercise supplemental jurisdiction over Pruett’s state law claims,

and dismiss those claims without prejudice. Id.
           Case 4:20-cv-00123-BMM Document 5 Filed 05/18/21 Page 2 of 2



      No party has filed objections to the Findings and Recommendations. The

Court has reviewed Judge Johnston’s Findings and Recommendations for clear

error. McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309,

1313 (9th Cir. 1981). The Court finds no error in Judge Johnston’s Findings and

Recommendations and adopts them in full.

                                       ORDER

      Accordingly, IT IS ORDERED:

      1. Pruett’s Complaint (Doc. 1) is DISMISSED with prejudice for failure to

state a claim.

      2.      The Clerk of Court is directed to close this matter and enter a

judgment pursuant to Fed. R. Civ. P. 58.

      3.      The Clerk of Court is directed to have the docket reflect that the Court

certifies pursuant to Fed. R. App. P. 24(a)(3)(A) that any appeal of this decision

would not be taken in good faith.

      Dated this 18th day of May, 2021.




                                              2
